DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed August 3, 2021 has been considered.
The information referred to in the IDS filed December 30, 2019 has been considered.

Drawings
The drawings filed December 18, 2019 are objected to since the exploded views of Figures 5 and 6 appear on the same drawing sheet although appropriate bracketing has not been provided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “wherein dual-recliner actuator” in line 1.  This recitation is grammatically vague.
Claim 3 recites the limitation “wherein connector tube” in line 1.  This recitation is grammatically vague.  
Claim 4 recites the limitation “a second cross sectional shape that is less than the first cross sectional area” in line 3.  It cannot be ascertained how a shape is considered “less than” an area.  Similarly, note claim 11.
Claim 8 recites the limitation “wherein dual-recliner actuator” in line 12.  This recitation is grammatically vague.  
Claim 10 recites the limitation “wherein connector tube” in line 1.  This recitation is grammatically vague.
Claim 14 recites the limitation "the plurality of arms" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “arrangement and a allow pivotable” in lines 4 to 5.  This recitation is grammatically vague.
The remaining claims are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dziedzic (8251451).
Note an occupant support comprising: a seat bottom (12), a seat back (14) coupled to the seat bottom for pivotable movement about a seat-back pivot axis relative to the seat bottom, and a seat-motion controller configured to control pivotable movement of the seat back relative to the seat bottom, the seat-motion controller including a right recliner (18) with a right recliner-lock, a left recliner (20) with a left recliner-lock, and a dual-recliner actuator (24, 22) configured to rotate about an actuator pivot axis to change the right recliner-lock and the left recliner-lock from a locked arrangement where pivotable movement of the seat back about the seat-back pivot axis is blocked and an unlocked arrangement where pivotable movement of the seat back about the seat-back pivot axis is permitted, and wherein the dual-recliner actuator is configured to provide a lost-motion driving connection (28, 28) between the right recliner-lock and the left recliner-lock that allows each recliner lock to move between the locked arrangement and the unlocked arrangement independently of one another so that neither recliner lock blocks the other recliner lock from returning to the locked arrangement.
Regarding claim 2, note the dual-recliner actuator includes a connector tube (22) that interconnects the right recliner-lock and the left recliner-lock, an actuator lever (24) coupled to the connector tube, a right lost-motion insert (28) coupled to the right recliner-lock and .

Claim 8, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dziedzic (8251451).
Note an occupant support comprising a seat bottom (12), a seat back (14) coupled to the seat bottom for movement about a seat-back pivot axis relative to the seat bottom to change an angle of the seat back relative to the seat bottom, and a seat-motion controller configured to control pivotable movement of the seat back relative to the seat bottom, the seat-motion controller including a right recliner (18) with a right recliner-shaft (30), a left recliner (20) with a left recliner-shaft (opposite side 30), and a dual-recliner actuator (24, 22) configured to change the right and left recliner-shafts between a locked arrangement in which pivotable movement of the seat back about the seat-back pivot axis is blocked and a unlocked arrangement in which pivotable movement of the seat back about the seat-back pivot axis is allowed, wherein the dual-recliner actuator includes a connector tube (22) that interconnects the right recliner-shaft and the left recliner-shaft, an actuator lever (24) coupled to the connector tube and configured to move the connector tube from a locked position to a freed position, a right lost-motion insert (28) coupled to the right recliner-lock and moveable relative to the connector tube, and a left lost-motion insert (opposite side 28) coupled to the left recliner-lock and movable relative to the connector tube.

Claims 15-18, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dziedzic (8251451).
Note an occupant support comprising a seat bottom (12), a seat back (14) coupled to the seat bottom for pivotable movement about a seat-back pivot axis relative to the seat bottom, and a seat-motion controller configured to control pivotable movement of the seat back relative 
Regarding claim 16, note the right and left recliners each include a fixed flange (32) coupled to the seat bottom, a mobile flange (34) coupled to the seat back and configured to move relative to the fixed flange, and a recliner lock (38, 40, 42) configured to block pivotable movement of the seat back in the locked arrangement and allow pivotable movement of the set back about the seat-back pivot axis in the unlocked arrangement.
Regarding claim 17, note the dual-recliner actuator includes a connector tube (22) interconnecting the right and left recliners and arranged at a right locking shaft angular orientation, a right lost-motion insert (28) coupled to the recliner-lock of the right recliner and arranged at a left locking shaft angular orientation, and a left lost-motion insert (opposite side 28) coupled to the recliner-lock of the left recliner and arranged at a third angular orientation.
Regarding claim 18, note the right lost-motion insert and the left lost-motion insert are movable relative to one another (note portions 92) and relative to the connector tube.

Allowable Subject Matter
Claims 3-7, 9-14, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A dual sided recliner assembly is shown by each of Krambeck et al (20070039183), Yamada (6543849), and Fukuta et al (4541672).  Blinzler et al (20120280555) shows a contoured shaft for a recliner assembly.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn					/MILTON NELSON JR/August 26, 2021                              Primary Examiner, Art Unit 3636